In a proceeding pursuant to Family Court Act article 6, the petitioner mother appeals, by permission, as limited by her brief, from so much of an order of the Family Court, Nassau County (Feiden, J.), entered January 3, 1991, as denied that branch of her cross motion which was for the recusal of the Family Court Judge.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, that branch of the cross motion which was for the recusal of the Family Court Judge is granted, and the matter is remitted to the Family Court, Nassau County, for further proceedings before a different Judge.
In this custody proceeding, the mother moved, inter alia, for recusal of the Judge, alleging that certain of his remarks indicated that he was not impartial. The Judge thereafter commented on the pending matter to a newspaper reporter before rendering a determination denying the mother’s motion. On appeal, the respondent father does not oppose the mother’s request for recusal of the Judge. We find that such relief is warranted under the circumstances (see, 22 NYCRR 100.3 [a] [6]; [c] [1] [i]) and remit the matter to the Family Court for further proceedings before a different Judge.
We decline to consider the father’s request that the matter be transferred to the Supreme Court, Nassau County, where *523the parties’ matrimonial action is pending, as no motion for a transfer has been made by either party. Finally, since the father did not file a notice of cross appeal, we have not considered his contention that the Family Court erred in denying his request for sanctions against the mother. Thompson, J. P., Fiber, Balletta and O’Brien, JJ., concur.